NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 AKWINDER KAUR, PARAMJIT SINGH,                   No.     13-72680
 and AKASHDEEP SINGH,
                                                  Agency Nos.        A200-993-760
              Petitioners,                                           A200-993-761
                                                                     A200-993-762
    v.

 LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         The stay in these proceedings expired on May 16, 2016. Thus, respondent’s

unopposed request to lift the stay (Docket Entry No. 24) is denied as moot.

         Akwinder Kaur, Paramjit Singh, and Akashdeep Singh, natives and citizens

of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, including claims of due process violations,

Mendez-Mendez v. Mukasey, 525 F.3d 828, 832 (9th Cir. 2008), and review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      The record does not compel the conclusion that Kaur applied for asylum

within a reasonable period of time after expiration of her legal status in the United

States, or that she otherwise established any changed or extraordinary

circumstances to excuse her untimely asylum application. See 8 C.F.R.

§ 1208.4(a)(4), (5); see also Husyev v. Mukasey, 528 F.3d 1172, 1182 (9th Cir.

2008). We reject her contention that the agency did not consider the

circumstances surrounding the delay in filing. Thus, we deny the petition for

review as to her asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

                                          2                                    13-72680
based on the inconsistencies as to whether police visited petitioners prior to

January 29, 2006, and whether police threatened petitioners with death in 2008.

See Shrestha, 590 F.3d at 1048 (adverse credibility determination was reasonable

under the totality of circumstances). Petitioners’ explanations do not compel the

opposite result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject

petitioners’ contentions as to the translation of their hearing. See id. at 1246

(requiring error to prevail on a due process claim). Thus, in the absence of

credible testimony, petitioners’ withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Petitioners’ CAT claims also fail because they are based on the same

testimony the agency found not credible, and petitioners do not otherwise point to

any evidence in the record that compels the finding it is more likely than not they

will be tortured by or with the consent or acquiescence of the Indian government.

See Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006) (although reports

confirmed torture took place in petitioner’s country, the reports did not compel the

conclusion that petitioner would be tortured). We reject petitioners’ contentions

that the agency failed to analyze their claim properly. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010).

                                          3                                      13-72680
PETITION FOR REVIEW DENIED.




                       4      13-72680